Order granting defendant’s motion for summary judgment and denying plaintiff’s cross-motion for summary judgment, and judgment entered thereon dismissing the complaint in an action upon a note representing unpaid interest, which was an obligation that the plaintiff thereafter agreed to discharge in consideration of the receipt of bonds of the Home Owners’ Loan Corporation, cash and a second mort*738gage made by the defendant, unanimously affirmed, with ten dollars costs and disbursements. No opinion. Present — Lazansky, P. J., Hagarty, Davis, Johnston and Close, JJ.